TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00370-CV



                       Aaron Burns, d/b/a Stallion Development Custom
                        Home Builders and Samia Yusurf, Appellants

                                                 v.

                          Texas Exterior Wall Systems, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 02-691-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants1 filed an agreed motion to dismiss their appeal, asserting that they no

longer wish to pursue it. They represent that Texas Exterior Wall, Inc. does not oppose their motion.

               We grant the motion and dismiss this appeal.




                                              Mack Kidd, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Filed: September 25, 2003

Dismissed on Appellants’ Motion


       1
        The notice of appeal was filed in the names of Aaron Burns d/b/a Stallion Development
Custom Home Builders and Samia Yusurf. The agreed motion to dismiss was filed in the name of
Samia Yusuf Burns. Both were filed by the same attorney.